Per Curiam.
Respondent, the common council of the city of Marquette, acting as a board of canvassers, in obedience to the order of this court, appointed a committee to recount the vote for the office of mayor of said city. This recount committee could not agree and made two reports. The board of canvassers adopted the majority report. Relator applies for a mandamus.
This application can be granted only upon the assumption that the board of canvassers had authority to adopt the minority report. It had no such authority. It was bound to adopt the majority report. That report is the one described in the following language in section 3725, 1 Comp. Laws, viz.:
“ Said board of canvassers upon receiving the report of such committee shall accept the same as correct, anything in the previous declaration, certificate or returns * * * to the contrary notwithstanding. ”
In this connection, see our recent decision of Atwood, v. Mayor, etc., of Sault Ste. Marie, 141 Mich. 295.
The application for an order to show cause is denied.